NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

ANIBAL SILVA; RAMON SILVA-                       No. 14-55898
REYES,
                                                 D.C. No. 3:13-cv-01587-CAB-
               Plaintiffs - Appellants,          KSC

 v.
                                                 MEMORANDUM*
CYNTHIA GONZALES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Anibal Silva and Ramon Silva-Reyes appeal pro se from the district court’s

judgment dismissing their action alleging violations of federal, state, and

international law. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Myers v. Bennett Law Offices, 238 F.3d 1068, 1071 (9th Cir. 2001), and we

affirm.

      The district court properly dismissed the action for improper venue because

no defendant is alleged to reside in the Southern District of California, 28 U.S.C.

§ 1391(b)(1), and no “part of the events or omissions giving rise to the claim[s]

occurred” there, 28 U.S.C. § 1391(b)(2).

      The district court properly determined that it lacked personal jurisdiction

over the Nicaraguan defendants because plaintiffs failed to allege facts sufficient to

establish that the Nicaraguan defendants have “continuous and systematic”

contacts with California that “approximate physical presence,” Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (citation and internal

quotation marks omitted) (general jurisdiction), or that their claims arose out of or

relate to the Nicaraguan defendants’ forum-related activities, id. at 802 (specific

jurisdiction). Contrary to plaintiffs’ contentions, Rules 4(k)(1) & (2) of the Federal

Rules of Civil Procedure do not confer personal jurisdiction over defendants.

      The district court did not abuse its discretion in denying plaintiffs’ motion

for leave to file a second amended complaint because the proposed complaint did

not remedy the jurisdictional deficiencies and further amendment would be futile.




                                           2                                    14-55898
See AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 636 (9th Cir. 2012)

(setting forth standard of review).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellant’s August 7, 2014, October 20, 2014, and December 3, 2015

requests for judicial notice, and December 26, 2015 request that the court refer

appellees to the United States Department of Justice, are denied.

      Appellant’s December 4, 2015 motion for miscellaneous relief is granted.

The Clerk shall remove Docket Entry No. 34-2 from the docket and shall replace it

with Docket Entry No. 35-2.

      AFFIRMED.




                                          3                                   14-55898